Simmons, J.
1. The evidence being in direct conflict, and the jury having credited a single witness in opposition to two others, the verdict was not without evidence to support it.
2. The verdict of a jury in a justice’s court is not vitiated because the jury, after deliberating for some hours, came into court, announced that they could not agree unless they could have before them a certain cash book, and upon being informed by the presiding justice that the book was not legal evidence, returned to their room, under the direction of the justice, to resume their deliberations, and in a few minutes brought in a verdict. Though it was irregular for the jury to call for more evidence, it was not such misconduct as to render their subsequent finding illegal. Judgment affirmed.